Citation Nr: 1645431	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent, prior to March 27, 2009 and from June 1, 2009, and in excess of 70 percent from June 1, 2009 to April 15, 2010, for service-connected depressive disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).  In July 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.

The Board notes that at the July 2016 Board hearing, the Veteran testified that he believed he should be assigned a 100 percent rating for his depressive disorder effective in 2008, when service connection for such disability was initially granted.  However, the May 2010 rating decision currently on appeal is related to a January 7, 2010 claim for an increased rating, as such, the appeal period dates back to one year prior to the date of that claim, or January 7, 2009.  Additionally, while the Veteran did initiate an appeal of the November 2008 rating decision that granted entitlement to service connection for depressive disorder, he did not perfect the appeal of that rating decision and it therefore became final.  Therefore, the Board does not have the authority to broaden the current period on appeal and may only consider whether the Veteran is entitled to an increased rating for his depressive disorder beginning January 7, 2009.  


FINDINGS OF FACT

For the entire period on appeal, the occupational and social impairment from the Veteran's depressive disorder has more nearly approximated total impairment than deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a rating of 100 percent for the entire period on appeal for depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that for the entire period on appeal, his service-connected depressive disorder warrants a rating in excess of the 50 and 70 percent ratings currently assigned prior to April 15, 2010.  Notably, the Veteran was granted entitlement to a temporary 100 percent rating from March 27, 2009 to May 31, 2009 as a result of a period of inpatient treatment.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).
 
A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

During the period on appeal, the Veteran was not afforded a VA examination; however there are numerous VA outpatient and inpatient mental health treatment records which the Board finds to be sufficient evidence to decide the claim.  Specifically, VA treatment records show that while the Veteran received inpatient mental health treatment from March 27, 2009 to May 8, 2009, his admission to the treatment program was planned weeks before his admission and he had been waiting to be admitted for at least a month.  Additionally, treatment records dated shortly after the Veteran's inpatient treatment show that he reported he was still feeling depressed and had to force himself to leave his home.  The remainder of the Veteran's mental health treatment records show that, while his symptoms wax and wane somewhat, the frequency and severity of his depressive disorder symptoms remain relatively consistent.  The Veteran commonly reports symptoms associated with poor sleep, anxiety, isolation, hopelessness, lack of interest in activities or hobbies, low energy level, difficulty with decision making, suicidal ideation, and anger issues.  The treatment records show that throughout the period on appeal, the Veteran received regular treatment for his depressive disorder, participating in individual psychotherapy and group therapy sessions.  

The Veteran was afforded a VA examination on April 15, 2010, which formed the basis for the current 100 percent rating for his depressive disorder.  A review of the examination report shows that the Veteran reported symptoms of a frequency and severity that was consistent with the symptoms that are documented in the mental health treatment records dated prior to the examination.   

Also of record are statements from the Veteran, including those made at his July 2016 Board hearing, in which he consistently reports that his depressive disorder has severely disrupted his life.  He has reported that he has been unable to hold a job since 1999 as a result of his depressive disorder, while there is some indication that his unemployability is in part due to his seizure disorder, the Board has no doubt that his depressive disorder symptoms impact his ability to work.  Further, at the Board hearing, he discussed his depressive disorder symptoms, including: social isolation, suggesting that he only has relationships with his children and describing no other social relationships; lack of motivation, reporting how he had difficulty leaving his home; and his anger issues, which ultimately led to the dissolution of two marriages.  

The Veteran has consistently been shown to have symptoms of sleep impairment, anxiety, social isolation, hopelessness, lack of interest in activities or hobbies, low energy level, inability to establish and maintain effective relationships, difficulty with decision making, suicidal ideation, and anger issues.  While it appears that the Veteran's severity and frequency of symptoms tends to fluctuate, the Board notes that the Veteran's symptoms during the period on appeal have been noted to be severe so as to seriously interfere with his employment and social functioning.  Further, the evidence throughout the entire period on appeal clearly shows that the Veteran engages in no social interaction and only maintains familial relationships with his children.  Further, the symptoms documented in the April 15, 2010 VA examination report, which were used to support the grant of a 100 percent disability rating for depressive disorder, are consistent with the symptoms documented in the Veteran's VA mental health treatment records throughout the entire period on appeal.  Therefore, the Board finds that the Veteran's symptoms have produced impairment that most nearly approximates total occupational and social impairment for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  

The Board acknowledges that the results of the symptoms described in the VA Medical Center mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent rating for depressive disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.  Moreover, as the Veteran has been granted a total disability rating for his depressive disorder for the entire period on appeal, consideration of an extra-schedular rating is not warranted.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence supports the assignment of a 100 percent rating for depressive disorder for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 100 percent for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


